Hill, J.
1. Where one was indicted for a felony under the act of 1910 (Acts 1910, p. 136, Park’s Code, §§ 183(a), 183(b), and entered a plea of guilty, and the trial judge imposed an indeterminate sentence of from one to five years in the penitentiary, such sentence was a nullity, because not in accordance with the provisions of the act of 1910, supra. 12 R. C. L. 1208, § 27; Acts 1919, p. 387, Park’s Code Supp. 1922, § 1081(e).
2. A plea of guilty by the defendant appearing in the record, he can not be discharged, although the sentence is a nullity; and the case is remanded to the court below, with direction that the applicant be taken before the proper court in order that a legal sentence may be imposed upon him in accordance with the inderterminate-sentenee law. Screen v. State, 107 Ga. 715, 718 (33 S. E. 393); Coleman v. Nelms, 119 Ga. 307 (46 S. E. 451); Littlejohn v. Stells, 123 Ga. 42.1 (51 S. E. 390; Pearson v. Wimbish, 124 Ga. 701, 713 (52 S. E. 751, 4 Ann. Cas. 501).

Judgment affirmed, xoith direction.


All the Justices concur. Bussell, G. J., and Gilbert, J., concur specially.